1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     MARCELL WILLIAMS,                                       Case No. 2:20-cv-00314-APG-DJA
4                                              Plaintiff                     ORDER
5     v.
6     AWO G. PICCININI, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF No. 1-1).

12   Plaintiff has neither paid the full filing fee for this matter nor filed an application to proceed

13   in forma pauperis on this Court’s approved form.

14          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

15   application to proceed in forma pauperis and attach both an inmate account statement

16   for the past six months and a properly executed financial certificate.              Plaintiff has

17   submitted a properly executed financial certificate and inmate account statement for the

18   past six months, however, Plaintiff has not submitted a complete application to proceed

19   in forma pauperis on this Court’s approved form. Plaintiff will be granted an opportunity

20   to file an application to proceed in forma pauperis, or in the alternative, pay the full filing

21   fee for this action. If Plaintiff chooses to file an application to proceed in forma pauperis,

22   he must file a fully complete application to proceed in forma pauperis on this Court’s

23   approved form. The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but

24   will not file it until the matter of the payment of the filing fee is resolved.

25   II.    CONCLUSION

26          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND

27   Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well

28   as the document entitled information and instructions for filing an in forma pauperis
1    application.
2           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
3    Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on
4    the correct form in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for
5    filing a civil action (which includes the $350 filing fee and the $50 administrative fee).
6           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
7    dismissal of this action may result.
8           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
9    (ECF No. 1-1) but will not file it at this time.
10                   February 20, 2020
            DATED: ______________________
11
12                                                UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                  -2-
28
